







WEBEX COMMUNICATIONS, INC.
2000 STOCK INCENTIVE PLAN


(Adopted by the Board on March 29, 2000)


(Amended and Restated by the Board Effective January 1, 2004)



Ver. 12-13 1-1-04 8-14-02




     

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
SECTION 1. ESTABLISHMENT
AND PURPOSE.                                                      1


SECTION 2.  DEFINITIONS.                      1



(a)
“Affiliate”
1
(b)
“Award”
1
(c)
“Board of Directors”
1
(d)
“Change in Control”
1
(e)
“Code”
2
(f)
“Committee”
2
(g)
“Company”
2
(h)
“Consultant”
2
(i)
“Employee”
3
(j)
“Exchange Act”
3
(k)
“Exercise Price”
3
(l)
“Fair Market Value”
3
(m)
“ISO”
3
(n)
“Lead Director”
3
(o)
“Nonstatutory Option” or “NSO”
3
(p)
“Offeree”
3
(q)
“Option”
3
(r)
“Optionee”
3
(s)
“Outside Director”
3
(t)
“Parent”
4
(u)
“Participant”
4
(v)
“Plan”
4
(w)
“Purchase Price”
4
(x)
“Restricted Share”
4
(y)
“Restricted Share Agreement ”
4
(z)
“SAR”
4
(aa)
“SAR Agreement”
4
(bb)
“Service”
4
(cc)
“Share”
4
(dd)
“Stock”
4
(ee)
“Stock Option Agreement”
4
(ff)
“Stock Purchase Agreement”
4
(gg)
“Stock Unit”
4
(hh)
“Stock Unit Agreement”
4
(ii)
“Subsidiary”
5
(jj)
“Total and Permanent Disability”
5




SECTION 3.  ADMINISTRATION.                                       
             5



(a)
Committee Composition
5
(b)
Committee for Non-Officer Grants
5
(c)
Committee Procedures
5
(d)
Committee Responsibilities
5





SECTION 4. ELIGIBILITY.                                                       7



(a)
General Rule.
7
(b)
Outside Directors.
7
(c)
Limitation On Grants
8
(d)
Ten Percent Stockholders
8
(e)
Attribution Rules
8
(f)
Outstanding Stock
8





SECTION 5. STOCK SUBJECT TO PLAN.                            8



(a)
Basic Limitation
8
(b)
Annual Increase in Shares
8
(c)
Additional Shares
9
(d)
Dividend Equivalents
9





SECTION 6. RESTRICTED
SHARES.                                                                   9



(a)
Restricted Stock Agreement
9
(b)
Payment for Awards
9
(c)
Vesting
9
(d)
Voting and Dividend Rights
10





SECTION 7. OTHER TERMS AND CONDITIONS OF AWARDS OR
SALES.                       10



(a)
Duration of Offers and Nontransferability of Rights
10
(b)
Purchase Price
10
(c)
Withholding Taxes
10
(d)
Restrictions on Transfer of Shares
10
(e)
Sub Plan for France
10





SECTION 8. TERMS AND CONDITIONS OF
OPTIONS.                                                                                                  
10



(a)
Stock Option Agreement
10
(b)
Number of Shares
11
(c)
Exercise Price
11
(d)
Withholding Taxes
11
(e)
Exercisability and Term
11
(f)
Nontransferability
11
(g)
Exercise of Options Upon Termination of Service
11
(h)
Effect of Change in Control
11
(i)
Leaves of Absence
12
(j)
No Rights as a Stockholder
12
(k)
Modification, Extension and Renewal of Options
12
(l)
Restrictions on Transfer of Shares
12
(m)
Buyout Provisions
13





SECTION 9. PAYMENT FOR
SHARES.                                                                                                                               
13



(a)
General Rule
13
(b)
Surrender of Stock
13
(c)
Services Rendered
13
(d)
Cashless Exercise
13
(e)
Exercise/Pledge
13
(f)
Promissory Note
13
(g)
Other Forms of Payment
13







SECTION 10. STOCK APPRECIATION
RIGHTS.                                                                                                              
14



(a)
SAR Agreement
14
(b)
Number of Shares
14
(c)
Exercise Price
14
(d)
Exercisability and Term
14
(e)
Effect of Change in Control
14
(f)
Exercise of SARs
14
(g)
Special Holding Period
15
(h)
Special Exercise Window
15
(i)
Modification or Assumption of SARs
15





SECTION 11. STOCK
UNITS.                                                                                                                                               
15



(a)
Stock Unit Agreement
15
(b)
Payment for Awards
15
(c)
Vesting Conditions
15
(d)
Voting and Dividend Rights
16
(e)
Form and Time of Settlement of Stock Units
16
(f)
Death of Recipient
16
(g)
Creditors’ Rights
16





SECTION 12. ADJUSTMENT OF
SHARES.                                                                                                                         
16



(a)
Adjustments
16
(b)
Dissolution or Liquidation
17
(c)
Reorganizations
17
(d)
Reservation of Rights
17





SECTION 13. DEFERRAL OF
AWARDS.                                                      18


SECTION 14. AWARDS UNDER OTHER
PLANS.                                                                                                               18


SECTION 15. PAYMENT OF DIRECTOR’S FEES IN
SECURITIES.                                                                                  
18



(a)
Effective Date
18
(b)
Elections to Receive NSOs, Restricted Shares or Stock Units
19
(c)
Number and Terms of NSOs, Restricted Shares or Stock Units
19





SECTION 16. LEGAL AND REGULATORY
REQUIREMENTS.                                                                                         
19



SECTION 17. WITHHOLDING
TAXES.                                                                                                                                
19



(a)
General
19
(b)
Share Withholding
19





SECTION 18. LIMITATION ON PARACHUTE
PAYMENTS.                                                                                             
19



(a)
Scope of Limitation
19
(b)
Basic Rule
19
(c)
Reduction of Payments
20
(d)
Overpayments and Underpayments
20
(e)
Related Corporations
20





SECTION 19. NO EMPLOYMENT
RIGHTS.                                                                                                                        
21


SECTION 20. DURATION AND
AMENDMENTS.                                                                                                              
21



(a)
Term of the Plan
21
(b)
Right to Amend or Terminate the Plan
21
(c)
Effect of Amendment or Termination
21







SECTION 21.
EXECUTION.                                                                                                                                                  
21





 
Ver. 1-1-04 60118910v5
     

--------------------------------------------------------------------------------








WEBEX COMMUNICATIONS, INC.
 
2000 STOCK INCENTIVE PLAN
 
(Amended and Restated by the Board Effective January 1, 2004)
 
SECTION 1.  ESTABLISHMENT AND PURPOSE.
    The Plan was adopted by the Board of Directors effective March 29, 2000. The
purpose of the Plan is to promote the long-term success of the Company and the
creation of stockholder value by (a) encouraging Employees, Outside Directors
and Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Shares, Stock Units, Options (which may constitute incentive stock
options or nonstatutory stock options) or stock appreciation rights.
 
SECTION 2.DEFINITIONS.
    (a) “Affiliate ” shall mean any entity other than a Subsidiary, if the
Company and/or one of more Subsidiaries own not less than fifty percent (50%) of
such entity.
 
    (b) “Award ” shall mean any award of an Option, a SAR, a Restricted Share or
a Stock Unit under the Plan.
 
    (c) “Board of Directors ” shall mean the Board of Directors of the Company,
as constituted from time to time.
 
    (d) “Change in Control ” shall mean the occurrence of either of the
following events:
 
        (i)    A change in the composition of the Board of Directors, as a
result
        of which fewer than two-thirds of the incum­bent directors are directors
who either:
 
            (A) Had been directors of the Company on the “look-back” date”
            (as defined below) (the “original directors”); or
 
            (B) Were elected, or nominated for election, to the Board of
Directors
            with the affirmative votes of at least a majority of the aggregate
of the
            original directors who were still in office at the time of the
election or nomination
            and the directors whose election or nomination was previously so
approved
            (the “continuing directors”); or
 
        (ii)    Any “person” (as such term is used in Sections 13(d) and 14(d)
of the
         Exchange Act) who by the acquisition or aggregation of securities, is
or becomes
        the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or
         indirectly, of securities of the Company representing fifty percent
(50%) or more of

    1  

--------------------------------------------------------------------------------

 

 
        the combined voting power of the Company’s then out­standing securities
ordinarily (and
        apart from rights accruing under special circum­stances) having the
right to vote at elections
        of directors (the “Base Capital Stock”); except that any change in the
relative beneficial
        ownership of the Company’s securities by any person resulting solely
from a reduction in
        the aggregate number of outstanding shares of Base Capital Stock, and
any decrease
        thereafter in such person’s ownership of securities, shall be
disregarded until such person
        increases in any manner, directly or indirectly, such person’s
beneficial ownership of any
        securities of the Company. For purposes of this Subsection (d)(ii), the
term “person” shall
        exclude a trustee or other fiduciary holding securities under an
employee benefit plan maintained
        by the Company or a Parent or Subsidiary; or
 
        (iii)    The consummation of a merger or consolidation of the
Corporation with or into another
        entity or any other corporate reorganization, if persons who were not
stockholders of the
        Company immediately prior to such merger, consolidation or other
reorganization own immediately
        after such merger, consolidation or other reorganization 50% or more of
the voting power of the
        outstanding securities of each of (A) the continuing or surviving entity
and (B) any direct or indirect
        parent corporation of such continuing or surviving entity; or
 
        (iv)    The sale, transfer or other disposition of all or substantially
all of the Company’s
        assets.
 
    For purposes of subsection (d)(i) above, the term “look-back” date shall
mean the later of (1) March 29, 2000 or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.
 
    A transaction shall not constitute a Change in Control if its sole purpose
is to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
 
   (e) “Code ” shall mean the Internal Revenue Code of 1986, as amended.
 
   (f) “Committee ” shall mean the committee designated by the Board of
Directors, which is authorized to administer the Plan, as described in Section 3
hereof. The Committee shall have membership composition which enables the
Options or other rights granted under the Plan to qualify for exemption under
Rule 16b-3 with respect to persons who are subject to Section 16 of the Exchange
Act.
 
    (g) “Company ” shall mean Webex Communications, Inc., a Delaware
corporation.
 
    (h) “Consultant ” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in the second sentence of
Section 4(a) and Section 4(b).
 

    2  

--------------------------------------------------------------------------------

 

 
    (i) “Employee ” shall mean (i) any individual who is a common-law employee
of the Company or of a Subsidiary; (ii) a member of the Board of Directors,
including (without limitation) an Outside Director, or an affiliate of a member
the Board of Directors; (iii) a member of the board of directors of a
Subsidiary; or (iv) an independent contractor or advisor who performs services
for the Company or a Subsidiary. Service as a member of the Board of Directors,
a member of the board of directors of a Subsidiary or as an independent
contractor or advisor shall be considered employment for all purposes of the
Plan except the second sentence of Section 4(a) and Section 4(b).
 
    (j) “Exchange Act ” shall mean the Securities Exchange Act of 1934, as
amended.
 
    (k) “Exercise Price ” shall mean, in the case of an Option, the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of a SAR, shall mean an amount, as specified in the applicable SAR
Agreement, which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.
 
    (l) “Fair Market Value ” shall mean (i) the closing price of a Share on the
principal exchange which the Shares are trading, on the date on which the Fair
Market Value is deter­mined (if Fair Market Value is determined on a date which
the principal exchange is closed, Fair Market Value shall be determined on the
last immediately preceding trading day), or (ii) if the Shares are not traded on
an exchange but are quoted on the Nasdaq National Market or a successor
quotation system, the closing price on the date on which the Fair Market Value
is determined, or (iii) if the Shares are not traded on an exchange or quoted on
the Nasdaq National Market or a successor quotation system, the fair market
value of a Share, as determined by the Committee in good faith. Such
determination shall be conclusive and binding on all persons.
 
    (m) “ISO ” shall mean an employee incentive stock option described in Code
Section 422.
 
    (n) “Lead Director ” shall mean an Outside Director who, pursuant to written
guidelines referenced in the charter of the Board of Directors’ Nominating and
Governance Committee, is designated by the Board of Directors as the “Lead
Director”.
 
    (o) “ Nonstatutory Option ” or “ NSO ” shall mean an employee stock option
that is not an ISO.
 
    (p) “Offeree ” shall mean an individual to whom the Committee has offered
the right to acquire Shares under the Plan (other than upon exercise of an
Option).
 
    (q) “Option ” shall mean an ISO or Nonstatutory Option granted under the
Plan and entitling the holder to purchase Shares.
 
    (r) “Optionee” shall mean an individual or estate who holds an Option or
SAR.
 
    (s) “Outside Director ” shall mean a member of the Board of Directors who is
not a common-law employee of the Company or of a Subsidiary. Service as an
Outside Director shall be considered employment for all purposes of the Plan,
except as provided in the second sentence of Section 4(a).

    3  

--------------------------------------------------------------------------------

 

 
    (t) “ Parent ” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be a parent commencing as
of such date.
 
    (u) “ Participant ” shall mean an individual or estate who holds an Award.
 
    (v) “Plan ” shall mean this 2000 Stock Incentive Plan of WebEx
Communications, Inc., as amended from time to time.
 
    (w) “Purchase Price ” shall mean the consideration for which one Share may
be acquired under the Plan (other than upon exercise of an Option), as specified
by the Committee.
 
    (x) “Restricted Share ” shall mean a Share awarded under the Plan.
 
    (y) “Restricted Share Agreement ” shall mean the agreement between the
Company and the recipient of a Restricted Share which contains the terms,
conditions and restrictions pertaining to such Restricted Shares.
 
    (z) “ SAR ” shall mean a stock appreciation right granted under the Plan.
 
    (aa)  “ SAR Agreement ” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.
 
    (bb) “ Service ” shall mean service as an Employee.
 
    (cc) “ Share ” shall mean one share of Stock, as adjusted in accordance with
Section 12 (if applicable).
 
    (dd) “ Stock ” shall mean the Common Stock of the Company.
 
    (ee) “ Stock Option Agreement ” shall mean the agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his Option.
 
    (ff) “ Stock Purchase Agreement ” shall mean the agreement between the
Company and an Offeree who acquires Shares under the Plan that contains the
terms, conditions and restrictions pertaining to the acquisition of such Shares.
 
    (gg) “ Stock Unit ” shall mean a bookkeeping entry representing the
equivalent of one Share, as awarded under the Plan.
 
    (hh) “ Stock Unit Agreement ” shall mean the agreement between the Company
and the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.
 

    4  

--------------------------------------------------------------------------------

 

 
    (ii) “ Subsidiary ” shall mean any corporation, if the Company and/or one or
more other Subsidiaries own not less than fifty percent (50%) of the total
combined voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.
 
    (jj) “ Total and Permanent Disability ” shall mean that the Optionee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted, or can be expected to last, for a continuous period of
not less than twelve (12) months.
 
SECTION 3. ADMINISTRATION.
 
    (a) Committee Composition . The Plan shall be administered by the Committee.
The Committee shall consist of two or more directors of the Company, who shall
satisfy the requirements of Rule 16b-3 (or its successor) under the Exchange Act
with respect to the grant of Awards to persons who are officers or directors of
the Company under Section 16 of the Exchange Act or the Board itself.
 
    (b) Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need satisfy the requirements of Section 3(a), who may administer
the Plan with respect to Employees who are not considered officers or directors
of the Company under Section 16 of the Exchange Act, may grant Awards under the
Plan to such Employees and may determine all terms of such grants. Within the
limitations of the preceding sentence, any reference in the Plan to the
Committee shall include such committee or committees appointed pursuant to the
preceding sentence.
 
    (c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chair­man. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.
 
    (d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:
 
        (i)    To interpret the Plan and to apply its provisions;
 
        (ii)    To adopt, amend or rescind rules, procedures and forms relating
to the Plan;
 
        (iii)    To authorize any person to execute, on behalf of the Company,
any instrument
        required to carry out the purposes of the Plan;
 
        (iv)    To determine when Shares are to be awarded or offered for sale
and when
        Options are to be granted under the Plan;
 

    5  

--------------------------------------------------------------------------------

 

 
 
        (v)    To select the Offerees and Optionees;
 
        (vi)    To determine the number of Shares to be offered to each Offeree
or to be
         made subject to each Option;
 
        (vii)    To prescribe the terms and conditions of each award or sale of
Shares, including
        (without limita­tion) the Purchase Price, the vesting of the award
(including accelerating the
        vesting of awards) and to specify the provisions of the Stock Purchase
Agreement relat­ing to
        such award or sale;
 
        (viii)    To prescribe the terms and conditions of each Option,
including (without limitation)
        the Exercise Price, the vesting or duration of the Option (including
accelerating the vesting of the
        Option), to determine whether such Option is to be classified as an ISO
or as a Nonstatutory
        Option, and to specify the provisions of the Stock Option Agreement
relating to such Option;
 
        (ix)    To amend any outstanding Stock Purchase Agreement or Stock
Option Agreement,
        subject to applicable legal restrictions and to the consent of the
Offeree or Optionee who entered
        into such agreement;
 
        (x)    To prescribe the consideration for the grant of each Option or
other right under the Plan
        and to determine the sufficiency of such consideration;
 
        (xi)    To determine the disposition of each Option or other right under
the Plan in the event of
        an Optionee’s or Offeree’s divorce or dissolution of marriage;
 
        (xii)    To determine whether Options or other rights under the Plan
will be granted in replacement
        of other grants under an incentive or other compensation plan of an
acquired business;
 
        (xiii)    To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan,
        any Stock Option Agreement or any Stock Purchase Agreement; and
 
        (xiv)    To take any other actions deemed necessary or advisable for the
administration of the Plan.
 
Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.
 

    6  

--------------------------------------------------------------------------------

 

 
SECTION 4. ELIGIBILITY.
    
    (a) General Rule . Only Employees shall be eligible for the grant of
Restricted Shares, Stock Units, NSOs or SARs. In addition, only individuals who
are employed as common-law employees by the Company, a Parent or a Subsidiary
shall be eligible for the grant of ISOs. In addition, an Employee who owns more
than ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company or any of its Parents or Subsidiaries shall not
be eligible for the grant of an ISO unless the requirements set forth in Section
422(c)(6) of the Code are satisfied.
 
    (b) Outside Directors. Any other provision of the Plan notwithstanding, the
participation of Outside Directors in the Plan shall be subject to the following
restrictions:
 
        (i)   Outside Directors shall only be eligible for the grant of
Restricted Shares, Stock
        Units, Nonstatutory Options and SARs.
 
        (ii)    Each Outside Director shall automatically be granted a
Nonstatutory Option to purchase
        30,000 Shares (subject to adjustment under Section 12) as a result of
their appointment as an Outside
        Director. In addition, on the first business day following the
conclusion of each regular annual meeting
        of the Company’s stockholders occurring after 2003 and following the
meeting at which such person’s
        appointment to the Board was approved by the stockholders, each Outside
Director who (i) will continue
        serving as a member of the Board thereafter, (ii) who has been a member
of the Board for at least six months
        of the annual meeting, and (iii) who attended at least seventy-five
percent (75%) of Board of Director meetings
        occurring during the prior calendar year (exclusive of those occurring
prior to Outside Director’s appointment
        to the Board) shall receive a Nonstatutory Option to purchase 10,000
Shares (subject to adjustment under
        Section 12). In addition, on the first business day following the
conclusion of each regular annual meeting of
        the Company’s stockholders occurring after 2003 and following such
person’s appointment as Lead Director,
        a Lead Director (i) who will continue serving as the Lead Director
thereafter, (ii) who has been a member of
        the Board for at least six months as of the annual meeting, and (iii)
who attended at least seventy-five percent
        (75%) of Board of Director meetings occurring during the prior calendar
year (exclusive of those occurring prior
        to Outside Director’s appointment to the Board) shall receive a
Nonstatutory Option to purchase 5,000 Shares
        (subject to adjustment under Section 12). Vesting of such grants will
terminate upon conclusion of service for the
        respective positions.
 
        (iii)   The Exercise Price of all Nonstatutory Options granted to an
Outside Director under this Section 4(b)
        shall be equal to one hundred percent (100%) of the Fair Market Value of
a Share on the date of grant, payable
        in one of the forms described in Section 9(a), (b) and (d).
 
        (iv)    Each Option granted under Section 4(b)(ii) shall become
exercisable in 48 equal monthly installments
        on each of the first 48 monthly anniversaries of the date of the grant.
Notwithstanding the foregoing, each Outside
 

    7  

--------------------------------------------------------------------------------

 

 
        Director’s initial Option grant and any additional Option grants shall
become exercisable in full in the event that a
        Change in Control occurs with respect to the Company.


        (v)    All Nonstatutory Options granted to an Outside Director under
this Section 4(b) shall terminate on the
        earliest of (A) the tenth (10 th ) anniversary of the date of grant of
such Options or (B) the date twelve (12) months
        after the termination of such Outside Director’s service for any reason.


    (b) Limitation On Grants. No Employee shall be granted Options to purchase
more than one million (1,000,000) Shares in any fiscal year of the Company
(subject to adjustment in accordance with Section 12).
 
    (c) Ten Percent Stockholders . An Employee who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company or any of its Subsidiaries shall not be eligible for the grant of an
ISO unless such grant satisfies the requirements of Code Section 422(c)(6).
 
    (d) Attribution Rules . For purposes of Subsection (d) above, in determining
stock ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its shareholders, partners or beneficiaries.
 
    (e) Outstanding Stock . For purposes of Subsection 4(d) above, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.
 
SECTION 5. STOCK SUBJECT TO PLAN.
 
    (a) Basic Limitation . Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The maximum aggregate number of Options,
SARs, Stock Units and Restricted Shares awarded under the Plan shall not exceed
nine million (9,000,000) Shares, plus the additional Shares described in
Sections (b) and (c). The limitation of this Section 5(a) shall be subject to
adjustment pursuant to Section 12.
 
    (b) Annual Increase in Shares. As of January 1 of each year, commencing with
the year 2001, the aggregate number of Options, SARs, Stock Units and Restricted
Shares that may be awarded under the Plan shall automatically increase by a
number equal to the lesser of (i) five million five hundred thousand (5,500,000)
shares, (ii) eight percent (8%) of the outstanding shares of Stock of the
Company on such date or (iii) a lesser amount determined by the Board. The
aggregate number of Shares that may be issued under the Plan shall at all times
be subject to adjustment pursuant to Section 12. The number of Shares that are
subject to Options or other rights outstanding at any time under the Plan shall
not exceed the number of Shares that then remain available for issuance under
the Plan. The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.
 

    8  

--------------------------------------------------------------------------------

 

 
    (c) Additional Shares. If Restricted Shares or Shares issued upon the
exercise of Options are forfeited, then such Shares shall again become available
for Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being exercised, then the corresponding
Shares shall again become available for Awards under the Plan. If Stock Units
are settled, then only the number of Shares (if any) actually issued in
settlement of such Stock Units shall reduce the number available under Section
5(a) and the balance shall again become available for Awards under the Plan. If
SARs are exercised, then only the number of Shares (if any) actually issued in
settlement of such SARs shall reduce the number available in Section 5(a) and
the balance shall again become available for Awards under the Plan. The
foregoing notwithstanding, the aggregate number of Shares that may be issued
under the Plan upon the exercise of ISOs shall not be increased when Restricted
Shares or other Shares are forfeited.
 
    (d) Dividend Equivalents. Any dividend equivalents paid or credited under
the Plan shall not be applied against the number of Restricted Shares, Stock
Units, Options or SARs available for Awards, whether or not such dividend
equivalents are converted into Stock Units.
 
SECTION 6.RESTRICTED SHARES
 
    (a) Restricted Stock Agreement. Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.
 
    (b) Payment for Awards . Subject to the following sentence, Restricted
Shares may be sold or awarded under the Plan for such consideration as the
Committee may determine, including (without limitation) cash, cash equivalents,
full-recourse promissory notes, past services and future services. To the extent
that an Award consists of newly issued Restricted Shares, the Award recipient
shall furnish consideration with a value not less than the par value of such
Restricted Shares in the form of cash, cash equivalents, or past services
rendered to the Company (or a Parent or Subsidiary), as the Committee may
determine.
 
    (c) Vesting . Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. The Committee may
include among such conditions the requirement that the performance of the
Company or a business unit of the Company for a specified period of one (1) or
more years equal or exceed a target determined in advance by the Committee. Such
performance shall be determined by the Company’s independent auditors. Such
target shall be based on one or more of the criteria set forth in Appendix A .
The Committee shall determine such target not later than the 90 th day of such
period. In no event shall the number of Restricted Shares which are subject to
performance based vesting conditions exceed five hundred thousand (500,000)
Shares subject to adjustment in accordance with Section 12. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.
 

    9  

--------------------------------------------------------------------------------

 

 
    (d) Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. A Restricted Stock Agreement, however, may require
that the holders of Restricted Shares invest any cash dividends received in
additional Restricted Shares. Such additional Restricted Shares shall be subject
to the same conditions and restrictions as the Award with respect to which the
dividends were paid.
 
SECTION 7.OTHER TERMS AND CONDITIONS OF AWARDS OR SALES.
 
    (a) Duration of Offers and Nontransferability of Rights. Any right to
acquire Shares under the Plan (other than an Option) shall automatically expire
if not exercised by the Offeree within thirty (30) days after the grant of such
right was communicated to him by the Committee. Such right shall not be
transferable and shall be exercisable only by the Offeree to whom such right was
granted.
 
    (b) Purchase Price . The Purchase Price shall be determined by the Committee
at its sole discretion. The Purchase Price shall be payable in one of the forms
described in Sections 9(a), (b) or (c).
 
    (c) Withholding Taxes. As a condition to the purchase of Shares, the Offeree
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state or local withholding tax obligations that may arise in
connection with such purchase.
 
    (d) Restrictions on Transfer of Shares. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Purchase Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.
 
    (e) Sub Plan for France. Any Options granted to Employees that are subject
to taxation in France shall be subject to the terms and conditions of the Sub
Plan for France, which is an Addendum to the Plan. The additional terms and
conditions of the Sub Plan for France are to be read in conjunction with the
rules of the Plan. Conflicts of interpretation between the Plan and Sub Plan for
France shall be resolved in favor of the Sub Plan for France only with respect
to Options granted to Employees that are subject to taxation in France.
 
SECTION 8.  TERMS AND CONDITIONS OF OPTIONS.
 
    (a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and condi­tions which are not inconsistent
with the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation. A Stock
Option Agreement may provide that a new Option will be granted automatically to
the Optionee when he or she exercises a prior Option and pays the Exercise Price
in a form described in Section 9.
 

    10  

--------------------------------------------------------------------------------

 

 
    (b) Number of Shares. Each Stock Option Agree­ment shall specify the number
of Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 12. Options granted to an Optionee in a
single fiscal year of the Company shall not cover more than one million
(1,000,000) Shares.
 
    (c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant, except as
otherwise provided in Section 4(d). Subject to the foregoing in this Section
8(c), the Exercise Price under any Option shall be deter­mined by the Committee
at its sole discretion. The Exercise Price shall be payable in one of the forms
described in Sections 9.
 
    (d) Withholding Taxes. As a condition to the exercise of an Option, the
Optionee shall make such arrange­ments as the Committee may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state or local withholding tax obligations that may arise in connection with the
disposition of Shares acquired by exercising an Option.
 
    (e) Exercisability and Term. Each Stock Option Agreement shall specify the
date when all or any installment of the Option is to become exercisable. The
Stock Option Agree­ment shall also specify the term of the Option; provided that
the term of an ISO shall in no event exceed ten (10) years from the date of
grant (five (5) years for Employees described in Section 4(d)). A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability, or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service. Options may be awarded in combination with SARs, and such an
Award may provide that the Options will not be exercisable unless the related
SARs are forfeited. Subject to the foregoing in this Section 8(e), the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.
 
    (f) Nontransferability. During an Optionee’s lifetime, his Option(s) shall
be exercisable only by him and shall not be transferable. In the event of an
Optionee’s death, his Option(s) shall not be transferable other than by will or
by the laws of descent and distribution.
 
    (g) Exercise of Options Upon Termination of Service. Each Stock Option
Agreement shall set forth the extent to which the Optionee shall have the right
to exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or adminis­trators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.
 
    (h) Effect of Change in Control . The Committee may determine, at the time
of granting an Option or thereafter, that such Option shall become exercisable
as to all or part of the Shares subject to such Option in the event that a
Change in

    11  

--------------------------------------------------------------------------------

 

 
Control occurs with respect to the Company, subject to the following
limitations:
 
        (i)    In the case of an ISO, the acceleration of exercisability shall
not occur without the
        Optionee’s written consent.
 
        (ii)    If the Company and the other party to the transaction
constituting a Change in Control
        agree that such transaction is to be treated as a “pooling of interests”
for financial reporting purposes,
        and if such transaction in fact is so treated, then the acceleration of
exercisability shall not occur to the
        extent that the Company’s independent accountants and such other party’s
independent accountants
        separately determine in good faith that such acceleration would preclude
the use of “pooling of interests”
        accounting.
 
    (i) Leaves of Absence. An Employee’s Service shall cease when such Employee
ceases to be actively employed by, or a consultant or adviser to, the Company
(or any subsidiary) as determined in the sole discretion of the Board of
Directors. For purposes of Options, Service does not terminate when an Employee
goes on a bona fide leave of absence, that was approved by the Company in
writing, if the terms of the leave provide for continued service crediting, or
when continued service crediting is required by applicable law. However, for
purposes of determining whether an Option is entitled to ISO status, an
Employee’s Service will be treated as terminating ninety (90) days after such
Employee went on leave, unless such Employee’s right to return to active work is
guaranteed by law or by a contract. Service terminates in any event when the
approved leave ends, unless such Employee immediately returns to active work.
The Company determines which leaves count toward Service, and when Service
terminates for all purposes under the Plan.
 
    (j) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 12.
 
    (k) Modification, Extension and Renewal of Options. Within the limitations
of the Plan, the Committee may modify, extend or renew outstanding options or
may accept the can­cellation of outstanding options (to the extent not
previ­ously exercised), whether or not granted hereunder, in return for the
grant of new Options for the same or a different number of Shares and at the
same or a different exercise price. The foregoing notwithstanding, no
modifi­cation of an Option shall, without the consent of the Optionee, impair
his rights or increase his obligations under such Option.
 

    12  

--------------------------------------------------------------------------------

 

 
    (l) Restrictions on Transfer of Shares. Any Shares issued upon exercise of
an Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may deter­mine. Such restrictions shall be set forth in the
appli­cable Stock Option Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.
 
    (m) Buyout Provisions. The Committee may at any time (a) offer to buy out
for a payment in cash or cash equivalents an Option previously granted or (b)
authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.
 
SECTION 9. PAYMENT FOR SHARES.
 
    (a) General Rule. The entire Exercise Price of Shares issued under the Plan
shall be payable in lawful money of the United States of America at the time
when such Shares are purchased, except as provided in Subsections 9(b) through
9(g) below.
 
    (b) Surrender of Stock. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Optionee or his
representative for more than twelve (12) months. Such Shares shall be valued at
their Fair Market Value on the date when the new Shares are purchased under the
Plan. The Optionee shall not surrender, or attest to the ownership of, Shares in
payment of the Exercise Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.
 
    (c) Services Rendered. At the discretion of the Committee, Shares may be
awarded under the Plan in consideration of services rendered to the Company or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(c).
 
    (d) Cashless Exercise. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate Exercise Price.
 
    (e) Exercise/Pledge. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.
 
    (f) Promissory Note. To the extent that a Stock Option Agreement so
provides, payment may be made all or in part by delivering (on a form prescribed
by the Company) a full-recourse promissory note. However, the par value of the
Common Shares being purchased under the Plan, if newly issued, shall be paid in
cash or cash equivalents.
 
    (g) Other Forms of Payment. To the extent that a Stock Option Agreement so
provides, payment may be made in any other form that is consistent with
applicable laws, regulations and rules.
 

    13  

--------------------------------------------------------------------------------

 

 
SECTION 10. STOCK APPRECIATION RIGHTS.
 
    (a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by
a SAR Agreement between the Optionee and the Company. Such SAR shall be subject
to all applicable terms of the Plan and may be subject to any other terms that
are not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.
 
    (b) Number of Shares. Each SAR Agreement shall specify the number of Shares
to which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 12. SARs granted to any Optionee in a single calendar
year shall in no event pertain to more than one million (1,000,000) Shares,
except that SARs granted to a new Employee in the fiscal year of the Company in
which his or her service as an Employee first commences shall not pertain to
more than five hundred thousand (500,000) Shares. The limitations set forth in
the preceding sentence shall be subject to adjustment in accordance with Section
12.
 
    (c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. A
SAR Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.
 
    (d) Exercisability and Term. Each SAR Agreement shall specify the date when
all or any installment of the SAR is to become exercisable. The SAR Agreement
shall also specify the term of the SAR. A SAR Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited. A SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. A SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change in Control.
 
    (e) Effect of Change in Control . The Committee may determine, at the time
of granting a SAR or thereafter, that such SAR shall become fully exercisable as
to all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company, subject to the following sentence. If the
Company and the other party to the transaction constituting a Change in Control
agree that such transaction is to be treated as a “pooling of interests” for
financial reporting purposes, and if such transaction in fact is so treated,
then the acceleration of exercisability shall not occur to the extent that the
Company’s independent accountants and such other party’s independent accountants
separately determine in good faith that such acceleration would preclude the use
of “pooling of interests” accounting.
 
    (f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the

    14  

--------------------------------------------------------------------------------

 

 
Exercise Price. If, on the date when a SAR expires, the Exercise Price under
such SAR is less than the Fair Market Value on such date but any portion of such
SAR has not been exercised or surrendered, then such SAR shall automatically be
deemed to be exercised as of such date with respect to such portion.
 
    (g) Special Holding Period. To the extent required by Section 16 of the
Exchange Act or any rule thereunder, an SAR shall not be exercised for cash
unless both it and the related Option have been outstanding for more than six
months.
 
    (h) Special Exercise Window. To the extent required by Section 16 of the
Exchange Act or any rule thereunder, an SAR may only be exercised for cash
during a period which (a) begins on the third business day following a date when
the Company’s quarterly summary statement of sales and earnings is released to
the public and (b) ends at the close of trading on the last business day prior
to the 16 th day of the third month of the fiscal quarter in which the earnings
are released. This Section 10(h) shall not apply to if the exercise occurs
automatically on the date when the related Option expires, and the Committee may
determine that it shall not apply to limited SARs that are exercisable only in
the event of a Change in Control.
 
    (i) Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, may alter or impair his or her rights or obligations under such SAR.
 
SECTION 11. STOCK UNITS.
 
    (a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.
 
    (b) Payment for Awards. To the extent that an Award is granted in the form
of Stock Units, no cash consideration shall be required of the Award recipients.
 
    (c) Vesting Conditions. Each Award of Stock Units may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement
may provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company, except as provided in the next following sentence. If the Company
and the other party to the transaction constituting a Change in Control agree
that such transaction is to be treated as a “pooling of interests” for financial
reporting purposes, and if such transaction in fact is so treated, then the
acceleration of vesting shall not occur to the extent that the

    15  

--------------------------------------------------------------------------------

 

 
Company’s independent accountants and such other party’s independent accountants
separately determine in good faith that such acceleration would preclude the use
of “pooling of interests” accounting.
 
    (d) Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions as the
Stock Units to which they attach.
 
    (e) Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Shares or (c) any combination of
both, as determined by the Committee. The actual number of Stock Units eligible
for settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. Vested Stock Units
may be settled in a lump sum or in installments. The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date. The amount of
a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Section 12.
 
    (f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.
 
    (g) Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
 
SECTION 12.ADJUSTMENT OF SHARES.
 
    (a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:
 

    16  

--------------------------------------------------------------------------------

 

 
        (i)    The number of Options, SARs, Restricted Shares and Stock Units
available for future
        Awards under Section 5;
 
        (ii)    The limitations set forth in Sections 4(c), 8(b) and 10(b);
 
        (iii)    The number of NSOs to be granted to Outside Directors under
Section 4(b);
 
        (iv)    The number of Shares covered by each outstanding Option and SAR;
 
        (v)    The Exercise Price under each outstanding Option and SAR; or
 
        (vi)    The number of Stock Units included in any prior Award which has
not yet been
        settled.
 
Except as provided in this Section 12, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.
 
    (b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.
 
    (c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for:
 
        (i)    The continuation of the outstanding Awards by the Company, if the
Company is
        a surviving corporation;
 
        (ii)    The assumption of the outstanding Awards by the surviving
corporation or its parent
        or subsidiary;
 
        (iii)    The substitution by the surviving corporation or its parent or
subsidiary of its own
        awards for the outstanding Awards;
 
        (iv)    Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or
 
 
        (v)    Settlement of the full value of the outstanding Awards in cash or
cash equivalents
        followed by cancellation of such Awards.
 
    (d) Reservation of Rights. Except as provided in this Section 12, an
Optionee or Offeree shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend or
any other increase or decrease in the number of shares of stock of any class.
Any issue by the Company of shares of stock of any class, or securities
convertible into

    17  

--------------------------------------------------------------------------------

 

 
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Option. The grant of an Option pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.
 
SECTION 13.DEFERRAL OF AWARDS.
 
    The Committee (in its sole discretion) may permit or require a Participant
to:
 
        (i)    Have cash that otherwise would be paid to such Participant as a
result of the exer­cise
        of a SAR or the settlement of Stock Units credited to a deferred
compensation account established
        for such Participant by the Committee as an entry on the Company’s
books;
 
        (ii)    Have Shares that otherwise would be delivered to such
Participant as a result of the exercise
        of an Option or SAR converted into an equal number of Stock Units; or
 
        (iii)    Have Shares that otherwise would be delivered to such
Participant as a result of the exercise
        of an Option or SAR or the settlement of Stock Units converted into
amounts credited to a deferred
        compensation account established for such Participant by the Committee
as an entry on the Company’s
        books. Such amounts shall be determined by reference to the Fair Market
Value of such Shares as of
        the date when they otherwise would have been delivered to such
Participant.
 
A deferred compensation account established under this Section 13 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensa­tion accounts established under
this Section 13.
 
SECTION 14. AWARDS UNDER OTHER PLANS.
 
    The Company may grant awards under other plans or programs. Such awards may
be settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.
 
SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.
 
    (a) Effective Date. No provision of this Section 15 shall be effective
unless and until the Board has determined to implement such provision.
 

    18  

--------------------------------------------------------------------------------

 

 
    (b) Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments and/or meeting
fees from the Company in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Section 15 shall be filed with the Company on the prescribed form.
 
    (c) Number and Terms of NSOs, Restricted Shares or Stock Units. The number
of NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers and meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board. The terms of such NSOs,
Restricted Shares or Stock Units shall also be determined by the Board.
 
SECTION 16.  LEGAL AND REGULATORY REQUIREMENTS.
 
    Shares shall not be issued under the Plan unless the issuance and delivery
of such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable.
 
SECTION 17. WITHHOLDING TAXES.
 
    (a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.
 
    (b) Share Withholding. The Committee may permit a Participant to satisfy all
or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any Shares that otherwise would be issued
to him or her or by surrendering all or a portion of any Shares that he or she
previously acquired. Such Shares shall be valued at their Fair Market Value on
the date when taxes otherwise would be withheld in cash.
 
SECTION 18. LIMITATION ON PARACHUTE PAYMENTS.
 
    (a) Scope of Limitation. This Section 18 shall apply to an Award unless the
Committee, at the time of making an Award under the Plan or at any time
thereafter, specifies in writing that such Award shall not be subject to this
Section 18. If this Section 18 applies to an Award, it shall supersede any
contrary provision of the Plan or of any Award granted under the Plan.
 
    (b) Basic Rule. In the event that the independent auditors most recently
selected by the Board (the “Auditors”) determine that any payment or transfer by
the Company under the Plan to or for the benefit of a Participant (a “Payment”)
would be nondeductible by the Company for federal income tax purposes because of
the provisions concerning “excess parachute payments” in Section

    19  

--------------------------------------------------------------------------------

 

 
280G of the Code, then the aggregate present value of all Payments shall be
reduced (but not below zero) to the Reduced Amount. For purposes of this Section
18, the “Reduced Amount” shall be the amount, expressed as a present value,
which maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.
 
    (c) Reduction of Payments. If the Auditors determine that any Payment would
be nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within ten (10) days of
receipt of notice. If no such election is made by the Participant within such
ten (10) day period, then the Company may elect which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
notify the Participant promptly of such election. For purposes of this Section
18, present value shall be determined in accordance with Section 280G(d)(4) of
the Code. All determinations made by the Auditors under this Section 18 shall be
binding upon the Company and the Participant and shall be made within sixty (60)
days of the date when a Payment becomes payable or transferable. As promptly as
practicable following such determination and the elections hereunder, the
Company shall pay or transfer to or for the benefit of the Participant such
amounts as are then due to him or her under the Plan and shall promptly pay or
transfer to or for the benefit of the Participant in the future such amounts as
become due to him or her under the Plan.
 
    (d) Overpayments and Underpayments. As a result of uncertainty in the
application of Section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company that should not have been made (an “Overpayment”) or that additional
Payments that will not have been made by the Company could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount hereunder. In the event that the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the
Participant that the Auditors believe has a high probability of success,
determine that an Overpayment has been made, such Overpayment shall be treated
for all purposes as a loan to the Participant which he or she shall repay to the
Company, together with interest at the applicable federal rate provided in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant to the Company if and to the extent that such payment
would not reduce the amount subject to taxation under Section 4999 of the Code.
In the event that the Auditors determine that an Underpayment has occurred, such
Underpayment shall promptly be paid or transferred by the Company to or for the
benefit of the Participant, together with interest at the applicable federal
rate provided in Section 7872(f)(2) of the Code.
 
    (e) Related Corporations. For purposes of this Section 18, the term
“Company” shall include affiliated corporations to the extent determined by the
Auditors in accordance with Section 280G(d)(5) of the Code.
 

    20  

--------------------------------------------------------------------------------

 

 
SECTION 19. NO EMPLOYMENT RIGHTS.
 
    No provision of the Plan, nor any right or Option granted under the Plan,
shall be construed to give any person any right to become, to be treated as, or
to remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.
 
SECTION 20.DURATION AND AMENDMENTS.
 
    (a) Term of the Plan. The amended and restated Plan, as set forth herein,
shall terminate automatically ten years after its adoption and may be terminated
on any earlier date pursuant to Subsection (b) below.
 
    (b) Right to Amend or Terminate the Plan. The Board of Directors may amend
the Plan at any time and from time to time. Rights and obligations under any
Option granted before amendment of the Plan shall not be materially impaired by
such amendment, except with consent of the person to whom the Option was
granted. An amendment of the Plan shall be subject to the approval of the
Company’s stockholders only to the extent required by applicable laws,
regulations or rules.
 
    (c) Effect of Amendment or Termination. No Shares shall be issued or sold
under the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Share previously issued or any Option previously
granted under the Plan.
 
SECTION 21. EXECUTION.
 
    To record the adoption of the amended and restated Plan by the Board of
Directors effective as of January 1, 2004, the Company has caused its authorized
officer to execute the same.
 
                                                  WEBEX COMMUNICATIONS, INC.






                                                    By
____________________________
                                                           Subrah S. Iyar
                                                           Chief Executive
Officer
 


 
60118910v5
  21  

--------------------------------------------------------------------------------

 

ADDENDUM








WEBEX COMMUNICATIONS, INC.
 
2002 STOCK INCENTIVE PLAN
 
SUB FOR FRANCE
 

 
Additional Terms and Conditions for Employees Subject to Taxation in France


The additional terms and conditions detailed below are to be read in conjunction
with the rules of the Plan. The terms used herein are defined in the Stock
Option Agreement for employees subject to the laws in France. Any terms not
specifically defined in the Stock Option Agreement for employees subject to the
laws in France have the same meaning as defined in the Plan.
 

1.     Notwithstanding any other provision of the Plan, options may only be
granted to individuals (hereafter the "beneficiaries"
              or "Participants"):


        -  having an employment contract with the French subsidiary or a Group
company as defined below, upon the date of
                   grant;


        - and/or to the non-employed directors having a management function [the
“président-directeur général”, the
        “directeur-général”, the “members of the “directoire”] of the French
subsidiary or a Group company as defined below,
        upon the date of grant.


Options may not be issued under the French Sub Plan to employees or executives
owning upon the date of grant more than ten percent (10%) of the Company's
capital shares.


        -  A Group company is a company having the following capital links with
the granting Company:
        
        - At least 10% of the French subsidiary capital is held, directly or
indirectly, by the granting Company, or
         
            - the French subsidiary directly or indirectly holds at least 10% of
the granting Company's capital, or
 
            -  at least 50% of the French subsidiary 's capital is held,
directly or indirectly by a company which holds,
               directly or indirectly, at least 50% of the granting Company's
capital.



    22  

--------------------------------------------------------------------------------

 

 
2.    Notwithstanding any other provision of the Plan, the Board can set the
exercise price of any options granted under this sub-
       plan as the greater of fair market value on the date of grant or 80% of
the average stock exchange price during the twenty
       days preceding the related grant or 80% of the average repurchase price
of its own shares held by the Company to be
             allocated to beneficiaries.


3.    Notwithstanding any other provision of the Plan, options granted within a
twenty (20) day period following a distribution of
       dividends or a capital increase of the Company shall not be deemed to
have been granted under this Sub-Plan.


4.         Notwithstanding any other provision of the Plan, options granted
within the following time periods shall be deemed not to
            have been granted under this Sub-Plan:


        -  during the period of time between the ten stock exchange sessions
preceding and following the
          date consolidated accounts are made public, or if no consolidated
accounts, the date of publication
                      of annual accounts, and
 
        -  during the period of time between the date the Company becomes aware
of information which would
           have a significant impact on the Company’s shares and the date after
the end of ten stock exchange
          sessions following the date upon which the information is made public
(pursuant to Article 70 of the bill
          modifying the last paragraph of Article 208-1 of law n°66-537 of 24
July 1966).
 
5.    Notwithstanding any other provision of the Plan, unless otherwise agreed
by the Board or the applicable Committee,
       options will be exercisable under the vesting schedule set out in the
Stock Option agreement for employees subject to the
       laws in France. Notwithstanding any other provision of the Plan, the
Board is authorized to unilaterally accelerate, reduce,
       lift or cancel vesting of any option granted under this Sub Plan, as may
be necessary or desirable to comply with the French
       applicable social or tax laws. Furthermore, the Board or the applicable
Committee has the discretion to impose a
             restriction of up to three years on the sale of shares issued as a
result of an option exercise.


6.    Notwithstanding any other provision of the Plan, the exercise price shall
remain unchanged. The exercise price can only be
       adjusted upon the occurrence of the events specified under July 24, 1966
corporate law (section 208-5) in accordance with
             French law.


7.    The total number of options granted and remaining unexercised (outstanding
options) will never cover a number of shares
       exceeding one-third of the share capital of Webex Corporation, Inc.


 
60118910v5
  23  